                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 NANCY SCHULTE,
 Plaintiff,

 v.                                                           Case No. 19–00215–JPG–DGW

 ANDREW SAUL,
 Commissioner of Social Security,
 Defendant.

                                       JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff’s Motion for Summary

Judgment is DENIED.

       IT IS FURTHER ORDERED AND ADJUDGED that the Social Security

Administration’s decision is AFFIRMED.



Dated: Thursday, January 16, 2020                MARGARET M. ROBERTIE,
                                                 Clerk of Court
                                                 s/ Tina Gray Deputy Clerk

Approved by: s/J. Phil Gilbert
            U.S. District Judge
